Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a 371 application filed on 05/07/2207 claiming priority to PCT/KR2018/003814, filed on 03/30/2018, in which claim 1 is pending and ready for examination as of the preliminary amendment filed on 02/12/2021.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 07/02/220, 02/05/2021, and 04/22/2021.

Drawings

The Examiner contends that the drawings submitted on 05/07/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 2016/068674 A1) with US 2017/0339426 being used hereinafter for all citation purposes.

As to claim 1, Lee teaches an image decoding method comprising:

obtaining information indicating a motion vector resolution of a current block ([0082]-[0085] and [0093]-[0096]);

obtaining information indicating whether a merge mode is applied to the current block when the information indicating the motion vector resolution of the current block indicates that the motion vector resolution of the current block is a predetermined motion vector resolution ([0164]-[0173]; also see [0143]-[0163]);

and decoding the current block based on the merge mode when the information indicating whether the merge mode is applied to the current block indicates application of the merge mode ([0164]-[0173]; also see [0143]-[0163]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482